DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 5, Applicant discloses “tool may reach”, this phrase is indefinite because one cannot ascertain the metes and bounds of this limitation without undue experimentation – the tool either reaches or does not reach the contacting portion. 
Regarding claims 11-20, Applicant uses inconsistent terminology between the claim disclosure and specifications. It is unclear what the retention member is, the access hole (of the lock body), the stop member, and the groove (in the latch), and the recess (on the post). 
For the purposes of examination, the retention member is the block 131, the access hole is 21, the stop member is 1210, the groove (on the latch bolt) is 1211 and the recess (on the post) is 1211 as well. 
Regarding claim 19, Applicant discloses the latch bolt includes a groove on the upper and lower edges, however, if groove is interpreted to be 1211, these are not on the edges but rather surfaces of the bolt. It is only an edge in the perspective drawing of fig.3.  Therefore, for the purposes of examination, the groove is considered to be on the upper and lower surfaces. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon US 20080042452. 

Regarding claim 1, Moon discloses a latch bolt installation structure, comprising: 
a latch bolt body (fig2) having a driving part (22) and a latch part (12), wherein the latch part is detachably connected with the driving part (fig2-3), the latch part having a male part (18,19) insertable into a female part (30) on the driving part, and having a first installation position (left hand door position) and a second installation position (right hand door position); when the latch part is installed in the first installation position, a flat surface (where 12 is pointing to in fig2) of the latch part faces towards a first direction (fully capable of this); when the latch part is installed int the second installation position, the flat surface of the latch part faces towards a second direction (fully capable of this) which is opposite to the first direction; and an elastic mechanism (26,28,29) in the driving part for releasably engaging with the male part to retain the male part in the first and second installation positions. (fig1-3)

Regarding claim 2, Moon discloses the latch bolt installation structure of claim 1, wherein the elastic mechanism comprises an engaging block (head of 28) movable by an elastic force to engage with the male part by inserting into a recess (33) on the male part. (fig2-3)

Regarding claim 3, Moon discloses the latch bolt installation structure of claim 2 wherein a moving direction of the engaging block under the elastic force is perpendicular to a moving direction of the male part inserting into the driving part. (not labeled, see fig1-3)

Regarding claim 4, Moon discloses the latch bolt installation structure of claim 2, wherein an adjusting mechanism (keyslot, paragraph 25) is further provided in the driving part, for cooperating with the elastic mechanism, wherein the adjusting mechanism moves the engaging block against the elastic force to release the male part, allowing the latch part to be detached. (paragraph 25)

Regarding claim 5, Moon discloses the latch bolt installation structure of claim 4, the adjusting mechanism comprises an adjusting channel (slot of keyslot) in the driving part adapted for receiving an external feature or tool (hex key or other tool), a contacting portion (interior surface of the keyslot, which is in the engaging block) configured in the engaging block for contacting with the external feature or tool, wherein the external feature or tool may reach to the contacting portion through the adjusting channel; and a height adjustment range (capable of since 28 is turned into 33, there is capability of varying heights or depths it is inserted into 33) by the external feature or tool is no less than the insertion depth of the engaging block in the recess. (paragraph 25)

Regarding claim 6, Moon discloses the latch bolt installation structure of claim 1, wherein the cross-section of the male part is in the shape of one of circle, oval, or polygon. (fig1-3)

Regarding claim 8, Moon discloses the latch bolt installation structure of claim 1, wherein the male part has a guiding surface (118) for smoothly inserting into the female part. (fig1-3)

Regarding claim 9, Moon discloses the latch bolt installation structure of claim 8 wherein the guiding surface is a beveled end  (118 is considered beveled) on the male part. (fig1-3)

Regarding claim 10, Moon discloses the latch bolt installation structure of claim 1 wherein the male part moves horizontally and the elastic mechanism moves vertically. (fig1-3)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon US 20080042452, and further in view of Hodgin et al. US 8523249. 

Regarding claim 11, Moon teaches the door lock, comprising: 
a latch bolt (fig2) extendable from and retractable in opposite linear directions (abstract), and having a male member (18,19); 
a driving part (22) in the lock body to retract and extend the latch bolt, and having a female member (24,30); 
the male member mating with the female member for selective positioning of the latch bolt in opposite rotational directions (reversible in left and right directions,  rotational directions as 19 can turn in 30); and 
a retention member (28) releasably engaging the male member to retain the latch bolt in the forward and rearward directions. (fig1)
Moon does not explicitly show a lock body or the latch extending from and retractable in said lock body. 
Hodgin teaches a door lock with a lock body (28,44) and latch bolt (54) extendable from and retractable in said lock body (fig.1-7). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to place the latch bolt, driving part, and retention member of Moon in a lock body, a concept as taught by Hodgin since Moon remains silent as to the body in which the latch is housed and would remain functionally equivalent.  

Regarding claim 12, Moon in view of Hodgin teaches the door lock of claim 11 further comprising a spring (Moon 26) to bias the retention member into engagement with the male member (Moon, in locked position, 28 engages the edge of 16, see fig5)

Regarding claim 13, Moon in view of Hodgin teaches the door lock of claim 11 wherein the male member includes a recess (Moon 118) into which the retention member extends. (Moon paragraph 25)

Regarding claim 14, Moon in view of Hodgin teaches the door lock of claim 11 wherein the driving part includes a channel (Moon keyslot of 28, retention member is already in the driving part) for receiving a tool (hex tool) to disengage the retention member from the male member. (Moon paragraph 25)

Regarding claim 15, Moon in view of Hodgin teaches the door lock of claim 14 wherein the lock body has an access hole (Hodgin, 106) for the tool to reach the channel. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the door lock of Moon with the lock body with an access hole as taught by Hodgin in order to have access to reversing the latch without fully dissembling the door lock (Hodgin, fig1)

Regarding claim 16, Moon in view of Hodgin teaches the door lock of claim 11 a stop member (Moon collar 19) on the male member and a groove (Moon 30)on the driving part to receive the stop member and align the latch bolt in the forward and rearward positions. (Moon fig1-3)

Regarding claim 17, Moon in view of Hodgin teaches the door lock of claim 11 wherein the latch bolt has a beveled end (Moon, 118 is considered beveled) for guidance into the female member. (Moon fig1-3)

Regarding claim 18, Moon in view of Hodgin teaches the door lock of claim 11 wherein the latch bolt moves in a horizontal direction (Moon, fig1-3)and the retention member moves in a vertical direction (Moon fig 1-3, paragraph 25).

Regarding claim 19, Moon in view of Hodgin teaches the door lock of claim 11 wherein the latch bolt includes a groove (118 is a channel on all edges and is part of the male member which is part of the latch bolt) on upper (surface – see 112(b) above “upper half” of 18,19) and lower edges (surface – see 112(b) above “lower half” of 18,19) for receipt of the retention member.

Regarding claim 20, Moon in view of Hodgin teaches the door lock of claim 11 wherein the male member is a post (threaded portion, fig 6 Moon) with a recess (118, fig1-9 Moon) for receiving the retention member.



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 7, Moon does not teach all of claim 1 and the limit stop is provided at the side of the latch part where the male part is arranged – this distinguishes that the limit stop is not part of the male part and must be separate, which is not taught by Moon. At most, one could consider 118 as the limit stop or 19 as the limit stop of Moon however both of these components are part of the male part. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch bolts.
PTO892 lists related but not relied upon prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675